EXHIBIT 10.3



SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
(Bella Terra)
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of April 30, 2015 (“Amendment Date”), by and between and GPP
COUNTRYSIDE LLC, a Delaware limited liability company (“Seller”), and STEADFAST
ASSET HOLDINGS, INC., a California corporation (“Buyer”), with reference to the
facts set forth below.
RECITALS
A.    Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of March 19, 2015 (“Original Purchase Agreement”), as amended by that
certain First Amendment to Purchase and Sale Agreement dated as of April 20,
2015 (“First Amendment”, and referred to collectively with Original Purchase
Agreement as the “Agreement”), with respect to certain real property situated in
the City of Aurora, State of Colorado, as more particularly described in the
Agreement.
B.    The parties desire to amend the Agreement as provided below.
NOW, THEREFORE, in consideration of the Recitals set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as set forth below.
1.Definitions. All terms with initial capital letters used herein but not
otherwise defined shall have the respective meanings set forth in the Agreement.
2.Extension of Contingency Date for Outstanding Insurance Matters.
Notwithstanding anything to the contrary contained in the Agreement, the
Contingency Date is extended until 5:00 p.m. (Colorado time) May 1, 2015 only
for the “Outstanding Insurance Matters” (as defined in the First Amendment).
3.Miscellaneous. Except as modified by this Amendment, the Agreement shall
remain in full force and effect, and is herby ratified and confirmed. This
Amendment may be executed in counterparts, each of which, when taken together,
shall constitute one fully executed original. Facsimile signatures and PDF
signatures sent by electronic mail shall be binding for all purposes of this
Amendment.
4.Governing Law. All questions with respect to the construction and
interpretation of the Agreement and the rights and liabilities of the Parties
hereto shall be determined in accordance with the applicable provisions of the
laws of the State of Colorado.
5.Entire Agreement. The Agreement and the Amendment constitute the entire
agreement between the Parties hereto. It is expressly agreed that no verbal
understandings or agreements which in any way change the terms, covenants or
conditions set forth herein and that no modification of the Agreement and no
waiver of any of its terms and conditions shall be effective unless made in
writing and duly executed by all Parties hereto.




--------------------------------------------------------------------------------






6.No Further Change. Except as expressly modified hereby, each, every and all
terms and conditions of the Agreement shall continue in full force and effect.
In the event of any express conflict between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall prevail.
7.Multiple Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which constitute one and
the same instrument. If the parties elect to exchange counterparts by fax
transmission or electronic mail, signatures on such fax transmissions or
electronic mail shall be deemed to be the equivalent of original signatures for
all purposes and as such shall constitute one and the same agreement binding
upon all the parties hereto.








[Signatures continued on next page.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above-written.


SELLER:


GPP Countryside LLC
a Delaware limited liability company


By:    Granite Peak Partners Opportunity Fund III, LP
a Delaware limited partnership, its Sole Member


By:
GPP 1, LLC, a California limited liability company,
 
its General Partner
 
 
 
 
By:
/s/ Bruce Savett
 
Name:
Bruce Savett
 
Its:
Authorized Signature





BUYER:
 
 
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
 

By:
/s/ Dinesh Davar
Name:
Dinesh Davar
Its:
Treasurer





